The opinion of the Court was delivered by r
Skinner, Ch. J.
It is a settled principle of law, that record evidence cannot be contradicted by parol proof; but it is insisted that a mistake in a record may be corrected by such testimony, and that the evidence of the mistake in this case was improperly rejected. The record states the warning of the meeting to have been on the 17th, and the meeting to have been holden on the 19th January. Surely if there was a mistake in this record, (which was undoubtedly the case,) the evidence offered would stand directly opposed to the record, and is nothing short of contradicting it, and substituting parol for record testimony. It is also insisted that the court erred in refusing to permit the alteration to be made by the town clerk. It was the duty of the clerk to have made the record according to the truth — he would, therefore, have been justified in making the correction, and the court, in refusing their assent, advised improperly, though probably they considered prudently; but the act of the court was not judicial, and is not the subject of error. The clerk could not be justified or protected by the opinion of the court, in making an improper alteration. But that which is proper, he has a right to make, the opinion of the court notwithstanding.
The judgment, therefore, must be affirmed.